DETAILED ACTION
	Applicant’s response of June 27, 2022 has been fully considered.  Claims 1-3, 10, and 16 are amended and claims 7, 19, and 20 are cancelled.  Claims 1-4 and 8-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 3, while a paint, varnish, dispersion, lacquer, sealer, thinner, stain, glaze, primer, caulk, or sealant may be a type of coating, coating intermediate, finish, finish intermediate or colorant, a reducer, coalescent, reactive diluent, solvent, filler, adhesive, or carrier are not considered any of the loci listed in claim 1.  This latter list in claim 3 appear to be components that may be added to a composition that is used for a locus and not the locus itself.  For now, claim 3 fails to limit claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 8-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelling et al. (WO 2016/187617).
Regarding claims 1 and 13, Gelling et al. teaches a method of imparting microbe-resistance to a coating composition by using from about 0.1% to about 10% by weight (an effective amount) of bismuth aluminate to the coating composition (¶7, 36, 42, 43).  While other antimicrobial agents may be used, none are required to be used in the composition.
Regarding claim 3, the coating can be a paint (¶26).
Regarding claims 8 and 14, it is known that bismuth aluminate is a solid at room temperature.  Additionally, Gelling et al. teaches that the bismuth aluminate may be incorporated into a dispersion (¶44).  If it is a solid at room temperature and incorporated into a dispersion, then it is added to a matrix as a granule or a powder.  
Regarding claims 9, 11 and 15, these claims further define a component that is not required.
Regarding claim 10, Gelling et al. teaches that the coating composition contains a film forming resin or binder (polymer) and a pigment (¶27).
Regarding claim 12, Gelling et al. does not teach that the locus initially exhibits microbial colonies that are reduced by at least one standard rating according to the scoring scale in ASTM D 2574.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. reducing microbial colonies by at least one standard rating according to the scoring scale in ASTM D 2574, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 16, Gelling et al. does not require the presence of isothiazoline, cyclopentane, bronopol, formaldehyde or mercury.
Regarding claim 17, Gelling et al. teaches the use of bismuth aluminate as the bismuth-containing compound, which is the same as required by the instant application.  Therefore, since this the same compound, it is capable of serving as an extender.
Regarding claim 18, Gelling et al. does not teach that the locus exhibits no microbial growth after three weeks aging at 60° C in accordance with ASTM D 2574.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. the locus exhibiting no microbial growth after three weeks aging at 60° C in accordance with ASTM D 2574, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelling et al. (WO 2016/187617).
Regarding claim 2, Gelling et al. teaches a coating composition comprising from about 0.1% to about 10% by weight (an effective amount) of bismuth aluminate (¶7, 36, 42, 43).  While other antimicrobial agents may be used, none are required to be used in the composition.
Regarding claim 4, since the composition of Gelling et al. comprises the same components as those claimed, the composition will be capable of imparting microbe-resistance to storage equipment or a vessel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/818,925 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, claim 1 of the reference application teaches a powder coating composition comprising an effective amount of a bismuth-containing antimicrobial agent, wherein the bismuth-containing antimicrobial agent comprises about 0.1 wt% to about 5.0 wt% of bismuth aluminate based on the total weight of resin solids in the coating composition.  This amount of bismuth aluminate is an effective amount and no other antimicrobial agents are required to be present within the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-4 and 8-18 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) in view of Gelling et al. (WO 2016/187617).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767